Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing July 20, 2009 VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Pre-Effective Amendment No. 3 to Registration on Form S-1 ETFS Silver Trust Registration No.: 333-156307 Dear Ladies and Gentlemen: On behalf of ETF Securities USA LLC (the  Sponsor ), our client and the sponsor of the ETFS Silver Trust (the  Trust ), we are filing with this correspondence pre-effective Amendment No. 3 (the  Amendment ) to the Trusts registration statement on Form S-1 (the  Registration Statement ) concerning the registration of the ETFS Physical Silver Shares under the Securities Act of 1933 (the  Securities Act ). Blacklined copies of the Amendment that have been marked to show changes as against pre-effective Amendment No. 1 to the Registration Statement (filed on March 23, 2009) are being sent to the staff (the  Staff ) of the Securities and Exchange Commission (the  Commission ) under separate cover. Capitalized terms used but not defined herein are used with the meanings given to them in the Amendment. With respect to Staffs comment letter to Sponsor, dated March 31, 2009 by Mr. H. Roger Schwall, we offer the following responses (the headings below corresponding to the headings in such comment letter with the numbered responses corresponding to the comment numbers of the comment letter). We have also made changes to the Registration Statement where appropriate in order to conform the Trusts prospectus to changes made or being made in response to comments received from the Staff regarding pending registration statements of other registrants sponsored by the Sponsor. General 1. We have made such changes as have been requested in order to complete and include all information not previously included in the filing. All required exhibits, including the legality opinion have been included. Securities and Exchange Commission July 20, 2009 Page 2 2. The filing now includes the required financial statements and corresponding accountants report, in compliance with Item 11(c) of Form S-1. All disclosures required by Item 11 of Form S-1 have been included. 3. All required consents of experts and counsel are included in the filing. Cover Page 4. The Fee Table has been re-inserted in the Amendment. Closing Comments All Trust, Sponsor and Trust service provider personnel participating in the preparation of the Registration Statement are cognizant of their disclosure responsibilities to investors. In the event that the Sponsor requests acceleration of the effective date of the Registration Statement on behalf of the Trust, it will furnish a letter containing the requested acknowledgements. Please do not hesitate to contact me at (212) 940-6447 or Gregory Xethalis at (212) 940-8587 if you have any questions or comments with respect to the foregoing responses or the Amendment. Very truly yours, /s/ Peter J. Shea Peter J. Shea cc (w/enclosures): Mr. H. Roger Schwall Ms. Tracy L. McNeil Mr. Donald F. Delaney Mr. Fred Jheon Mr. Graham Tuckwell Ms. Kathleen Moriarty Mr. Gregory Xethalis
